957, 1000-01 (1991) (plurality opinion). We conclude that the district
                court did not abuse its discretion at sentencing, and we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                           J.
                                                   Hardesty




                                                                                           J.



                cc: Hon. Scott N. Freeman, District Judge
                     Fry & Berning, LLC
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                              011111111111111111111   gEWSEPIRMiat-aik;",91.W= '